People v Fitch (2019 NY Slip Op 04634)





People v Fitch


2019 NY Slip Op 04634


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed June 7, 2019.) 


MOTION NO. (1262/18) KA 18-00126.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vANDREW D. FITCH, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.